United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2520
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Omar A. Bustillos

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 25, 2021
                                Filed: June 21, 2021
                                   [Unpublished]
                                   ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Omar Bustillos appeals after he pled guilty to a drug offense pursuant to a plea
agreement containing an appeal waiver, and was sentenced by the district court.1 His

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967). Bustillos has also filed a pro se brief. We affirm.

       Bustillos contends the district court erred in denying him leave to withdraw his
guilty plea. We conclude, however, Bustillos knowingly and voluntarily entered into
his guilty plea, and the district court did not abuse its discretion in denying his motion
to withdraw it. See United States v. Green, 521 F.3d 929, 931 (8th Cir. 2008) (district
court’s decision to deny motion to withdraw guilty plea is reviewed for abuse of
discretion, and whether plea was knowing and voluntary is reviewed de novo;
defendant must establish “fair and just” reason to withdraw plea after its acceptance);
see also Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (noting a
defendant’s statements during plea hearing carry strong presumption of verity).

       Bustillos also argues he received a substantively unreasonable sentence, but
that challenge is foreclosed by the appeal waiver. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (enforcing appeal waiver if appeal falls
within scope of waiver, defendant knowingly and voluntarily entered into plea
agreement and waiver, and it would not result in miscarriage of justice). Further, to
the extent Bustillos raises claims of ineffective assistance of counsel, we defer those
claims for collateral proceedings. See United States v. McAdory, 501 F.3d 868, 872
(8th Cir. 2007) (noting ineffective-assistance claims are ordinarily deferred to 28
U.S.C. § 2255 proceedings).

      Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and found no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw and affirm the
judgment.
                      ______________________________




                                           -2-